ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review brought by Robert Low Dog, by and through Mary G. Cleland, Tribal Court Lay Advocate. A Motion to Withdraw as advocate appears in the file. The Appellant appealed an Order issued September 14, 2010 by the Honorable Richard Jackson presiding. The matter involves a continuation of some issues in a divorce decree concerning property disposition and child support.
The Petition alleges abuse of judicial discretion, court process and procedures,
A response was filed by Appellee, Kay-cee Brown, by and through counsel Terry L. Boyd.
Upon review of the Court file, the Order and Motions, this Court makes the following finding and Order;
1. This Court finds no merit in the substance of Appellant’s arguments as set forth in his Petition. There is no basis to set aside the Orders of Judge Jackson or to remand the case for a hearing de novo. II CCOJ § 202
BASED UPON THE FOREGOING AND GOOD CAUSE APPEARING;
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review is denied.